

117 HR 4701 IH: Protecting Patients from Medicaid Fraud Act
U.S. House of Representatives
2021-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4701IN THE HOUSE OF REPRESENTATIVESJuly 27, 2021Mr. Bergman (for himself and Mrs. Axne) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to increase provider and supplier oversight under State Medicaid plans, and for other purposes.1.Short titleThis Act may be cited as the Protecting Patients from Medicaid Fraud Act. 2.Increased provider and supplier oversight under State Medicaid plansSection 1902(kk) of the Social Security Act (42 U.S.C. 1936a(kk)) is amended—(1)in paragraph (1), by adding at the end the following new sentence: In the case of a State which has not participated in an optional consultation with the Secretary with respect to the screening requirements under such section 1866(j)(2) as of the date of the enactment of this sentence, the Secretary shall notify each such State and such a State be required to consult with the Secretary with respect to such requirements for providers and suppliers under the State plan.;(2)in paragraph (2), by adding at the end the following new sentence: In the case of a State which has not participated in an optional consultation with the Secretary with respect to the oversight requirements under such section 1866(j)(3) as of the date of the enactment of this sentence, the Secretary shall notify each such State and such a State be required to consult with the Secretary with respect to such requirements for providers and suppliers under the State plan.; and(3)by adding at the end the following new paragraph:(10)Ensuring compliance with screening and oversight requirements for providers and suppliersIn the case of any State which is not in compliance with the requirements under paragraphs (2) and (3) of section 1866(j)(2) with respect to providers and suppliers under the State plan, for the purpose of monitoring the progress of such a State in attaining compliance with such requirements, such State shall, on an annual basis, submit to the Secretary information the Secretary determines appropriate..